       Case 4:20-po-05060-JTJ Document 10 Filed 12/10/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-20-05060-GF-JTJ

            Plaintiff,                     VIOLATION:
                                           NP20073719
      vs.                                  Location Code: M13

 KYLE EVANS,
                                           ORDER
            Defendant.


     Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the above citation is DISMISSED.

     IT IS FURTHER ORDERED that the initial appearance scheduled for

December 10, 2020 is VACATED.

     DATED this 10th day of December, 2020.
